Duckworth, Chief Justice.
The petition of Y. H. Hooks against the State Highway Department of Georgia, Emanuel County, Jerome Waller, W. L. Wilkes, and R. G. Foster & Company, alleges that the petitioner is the owner of certain described land; that the defendants have notified him of their intention to construct a highway thereon; and that, without having condemned his land or paid him for damages resulting therefrom, they have proceeded with the proposed construction, which will constitute a continuing trespass and the taking of petitioner’s property for public use without due process and adequate compensation; and he prays that they be enjoined from trespassing on his property as alleged. The petition alleges a cause of action and the court did not err in overruling the general demurrers of the defendants.

Judgment affirmed.


All the Justices concur.